oOo CO HN DO HO Fe WH WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28

 

- FILED __RECFIVED
____- ENTERED ____— SERVED ON
GOUNSEL/PARTIES OF RECORD

 

DEC 30 at

 

 

 

CLERK US DISTRICT COURT

TRICT OF NEVADA
BY: Dis DEPUTY

 

 

 

UNITED STATES DISTRICT COURT -

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:17-CR-014-JAD-PAL
| Plaintiff, Final Order of Forfeiture
V. of
PAUL MICHAEL MARCINIAK, - a
Defendant. Boe

 

 

 

This Court found that Paul Michael Marciniak shall pay the in personam criminal
forfeiture money judgment of $1,650,000 pursuant to Fed. R. Crim. P. 32.2(6)(1) and (2); 18
U.S.C. 8 981(ay(1XC) with 28 USC. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. §
853(p). Criminal Information, ECF No. 5; Plea-Agreement, ECE No. 7; Preliminary Order
of Forfeiture, ECF No. 8; Change of Plea, ECFNo.11.

This Court finds that the .United States of America may amend this order at any
time to add subsequently located property or substitute property to the forfeiture order
pursuant to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment amount of $1,650,000
complies with Honeycutt v. United States, U.S, 137 S. Ct. 1626 (2017),

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that |
the United States recover from Paul Michael Marciniak the in personam criminal forfeiture
money judgment of $1,650,000, not to be held jointly and severally liable with any
codefendants and the collected money judgment amount between all codefendants is not to
exceed $3,300,000, pursuant to Fed. R. Crim, P, 32.2(b)(4)(A) and (B); 18 U.S.C. §
981(a)(1\(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).

 
IT IS FURTHER ORDERED, ADJU DGED, AND DECREED that the Clerk send] _

copies of this Order to all counsel of record and three certified copies to the United States

-# NO | OO SI ON n- oe Ge Bo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Attorney’s Office, Attention Asset Forfeityre Unit.

' DATED PCE - Z0t% , 2019.

 

 
